 

Exhibit 10.2

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) dated as of July 17, 2014, by
and among APIO, INC., a Delaware corporation (“Apio”), CAL EX TRADING COMPANY, a
Delaware corporation (“Cal Ex”), GREENLINE LOGISTICS, INC., an Ohio corporation
(“GLI” and together with Apio and Cal Ex, each, a “Borrower” and collectively,
“Borrowers”), the other Credit Parties party hereto, GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, as agent (in such capacity, “Agent”) for
the lenders (“Lenders”) from time to time party to the Credit Agreement referred
to below, and Lenders.

 

RECITALS

 

A.     Borrowers, the other Credit Parties signatory thereto, Agent and Lenders
are parties to the Credit Agreement dated as of April 23, 2012, as amended by
the First Amendment to Credit Agreement dated as of May 17, 2013 (collectively,
the “Credit Agreement”), pursuant to which Lenders agreed to provide certain
financial accommodations to or for the benefit of Borrowers and the other Credit
Parties upon the terms and conditions contained therein. Unless otherwise
defined herein, capitalized terms and matters of construction defined and
established in Article 11 of the Credit Agreement shall be applied herein as
defined and established therein.

 

B.     Borrowers have requested that Agent and Lenders amend certain provisions
of the Credit Agreement, and Agent and Lenders are willing to so amend on the
terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by Borrowers and
the other Credit Parties of their respective promises and obligations under the
Credit Agreement and the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrowers, the other Credit Parties party hereto, Agent and Lenders hereby agree
as follows:

 

1.     Ratification and Incorporation of Credit Agreement and Other Loan
Documents. Except as expressly modified by this Amendment, (a) each Borrower and
each other Credit Party party hereto hereby acknowledges, confirms and ratifies
all of the terms and conditions set forth in, and all of its obligations under,
the Credit Agreement and the other Loan Documents, and (b) all of the terms and
conditions set forth in the Credit Agreement and the other Loan Documents are
incorporated herein by this reference as if set forth in full herein. Without
limiting the generality of the foregoing, each Borrower and each other Credit
Party party hereto acknowledges and agrees that as of July 16, 2014, (y) the
aggregate outstanding principal amount of Revolving Loans was $11,000,000, and
(z) the aggregate outstanding principal amount of Letter of Credit Obligations
was $0.00. Each Borrower and each other Credit Party party hereto (y) represents
that it has no offset, defense, counterclaim, dispute or disagreement of any
kind or nature whatsoever with respect to the amount of the Obligations, and
(z) reaffirms the granting of all Liens previously granted pursuant to the Loan
Documents to secure all Obligations.

  

 
SECOND AMENDMENT
 

--------------------------------------------------------------------------------

 

 

2.     Amendment of Credit Agreement.

 

2.1     The following new definitions of “Consolidated Borrowing Base,”
“Equipment Loan Collateral Schedule A,” “Equipment Loan Collateral Schedule B,”
“Equipment Loan Note A,” “Equipment Loan Note B,” “Equipment Loan Supplements,”
“Second Amendment Disclosure Letter” and “Second Amendment Effective Date” are
hereby added to Section 11.1 of the Credit Agreement:

 

“Consolidated Borrowing Base” means the Borrowing Bases of all Borrowers on a
consolidated basis.

 

“Equipment Loan Collateral Schedule A” means that certain Collateral Schedule
No. 8727912-001, dated as of the Closing Date, by and between GE Capital (or any
of its Affiliates) and Apio.

 

“Equipment Loan Collateral Schedule B” means the Collateral Schedule to be
executed by and between GE Capital (or any of its Affiliates) and Apio in
connection with the Equipment Loan Note B.

 

“Equipment Loan Note A” means the promissory note in the original principal
amount of $12,660,000, dated as of the Closing Date, made payable by Apio to the
order of GE Capital (or any of its affiliates).

 

“Equipment Loan Note B” means the promissory note in the original principal
amount of up to $11,500,000, to be dated after the Second Amendment Effective
Date but prior to August 15, 2014, made payable by Apio to the order of
GE Capital (or any of its Affiliates) (nothing contained herein to be construed
as an obligation or commitment by any party to make the loan with respect to
such promissory note).

 

“Equipment Loan Supplements” means additional equipment loans made to one or
more Borrowers by GE Capital (or any of its Affiliates) after the Second
Amendment Effective Date in an aggregate principal amount not to exceed
$25,000,000 less the original principal amount of the Equipment Loan Note B
(nothing contained herein to be construed as an obligation or commitment by any
party to make any such additional equipment loans).

 

“Second Amendment Disclosure Letter” means that certain Disclosure Letter dated
as of the Second Amendment Effective Date, made by the Credit Parties in favor
of Agent and Lenders.

 

“Second Amendment Effective Date” means July 17, 2014.

 

2.2     The definitions of “Aggregate Revolving Commitment,” “Applicable
Margin,” “Borrowing Base,” “Equipment Loan Collateral,” “Equipment Loan
Collateral Schedule,” “Equipment Loan Documents,” “Foreign Eligible Percentage”
and “Revolving Termination Date” set forth in Section 11.1 of the Credit
Agreement are hereby deleted in its entirety and the following are substituted
therefor:

  

 
SECOND AMENDMENT
2

--------------------------------------------------------------------------------

 

 

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall be in the amount of $40,000,000, as such
amount may be reduced from time to time pursuant to this Agreement.

 

“Applicable Margin” means (a) with respect Base Rate Loans, three-quarters of
one percent (0.75%) per annum and (b) with respect to LIBOR Rate Loans, one and
three-quarters of one percent (1.75%) per annum. Notwithstanding anything herein
to the contrary, Swing Loans may not be LIBOR Rate Loans.

 

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

 

(a)     up to eighty-five percent (85%) of the book value of Eligible Accounts
(other than Foreign Eligible Accounts) at such time; and

 

(b)     up to the Foreign Eligible Percentage of the book value of Foreign
Eligible Accounts at such time; and

 

(c)     up to eighty-seven and one-half of one percent (87.5%) of the book value
of Eligible Inventory (other than Foreign Eligible In-Transit Inventory),
multiplied by the NOLV Factor; and

 

(d)     up to the Foreign Eligible Percentage of the book value of Foreign
Eligible In-Transit Inventory, multiplied by the NOLV Factor;

 

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

 

“Equipment Loan Collateral” means all of the equipment and related collateral
described in the Equipment Loan Collateral Schedule A, the Equipment Loan
Collateral Schedule B, and in any Collateral Schedule delivered in connection
with any Equipment Loan Supplement.

 

“Equipment Loan Documents” means and includes the Equipment Loan Collateral
Schedule A, the Equipment Loan Collateral Schedule B, each Master Security
Agreement by and between GE Capital (or any of its Affiliates) and Apio which is
incorporated by reference into the Equipment Loan Collateral Schedule A, the
Equipment Loan Collateral Schedule B, the Equipment Loan Note A, the Equipment
Loan Note B, any documents, instruments and agreements executed and delivered in
connection with any Equipment Loan Supplement, and all documents, instruments
and agreements related to any of the foregoing.

 

“Foreign Eligible Percentage” means (a) with respect to any Foreign Eligible
Accounts, the lesser of (i) 85% or (ii)  the “Insured Percentage” with respect
to such Accounts as set forth in the applicable policy of Foreign Credit
Insurance minus five percent (5.0%), and (b)  with respect to any Foreign
Eligible In-Transit Inventory, the lesser of (i) 87.5% or (ii) the “Insured
Percentage” with respect to such Inventory as set forth in the applicable policy
of Foreign Credit Insurance minus five percent (5.0%).

  

 
SECOND AMENDMENT
3

--------------------------------------------------------------------------------

 

 

“Revolving Termination Date” means the earlier to occur of: (a) July [__], 2019;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

 

2.3     The definition of “Maximum Revolving Loan Balance” set forth in
Section 2.1 of the Credit Agreement is hereby deleted in its entirety and the
following the substituted therefor:

 

“Maximum Revolving Loan Balance” from time to time will be the lesser of (x) the
Consolidated Borrowing Base (as calculated pursuant to the Borrowing Base
Certificates) in effect from time to time less those Reserves, including the
PACA Reserve, imposed by Agent in its Permitted Discretion, or (y) the Aggregate
Revolving Loan Commitment then in effect; less, in either case, the sum of
(x) the aggregate amount of Letter of Credit Obligations plus (y) outstanding
Swing Loans.

 

2.4     The reference to “5,000,000” set forth in Section 2.2(d) of the Credit
Agreement shall hereafter be deemed to be a reference to $8,000,000.”

 

2.5     The respective references to “Closing Date” set forth in Sections 3.5,
3.7, 3.8, 3.9, 3.10, 3.11, 3.15, 3.18, 3.19, 3.22, 3.23, 3.24, 3.25, and 3.27 of
the Credit Agreement shall hereafter be deemed to be references to “Second
Amendment Effective Date.”

 

2.6     The respective references to “Disclosure Letter” set forth in
Sections 3.18, 3.22, and 4.6 of the Credit Agreement shall hereafter be deemed
to be references to “Second Amendment Disclosure Letter.”

 

2.7     Section 4.1(a) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:

 

(a)     (i) together with each delivery of financial statements pursuant to
Sections 4.1(a) and, for each Fiscal Quarter, 4.1(b), a management discussion
and analysis report, in reasonable detail, signed by the chief financial officer
of Borrower Representative, describing the operations and financial condition of
the Credit Parties and their Subsidiaries for the Fiscal Quarter and the portion
of the Fiscal Year then ended (or for the Fiscal Year then ended in the case of
annual financial statements), and (ii) together with each delivery of financial
statements pursuant to Sections 4.1(a) and 4.1(b), a report setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the most recent
projections for the current Fiscal Year delivered pursuant to Section 4.2(k) and
discussing the reasons for any significant variations;

  

 
SECOND AMENDMENT
4

--------------------------------------------------------------------------------

 

 

2.8     The first clause of Section 4.1(i) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted therefor:

 

(i)     unless otherwise waived in writing by Agent in its sole discretion, to
Agent, at the time of delivery of each of the monthly financial statements
delivered pursuant to Section 4.1(b);

 

2.9     Section 4.2(b) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:

 

(b)     concurrently with the delivery of the financial statements referred to
in Sections 4.1(a) and, for each Fiscal Quarter, 4.1(b), a fully and properly
completed Compliance Certificate in the form of Exhibit 4.2(b), certified on
behalf of the Borrowers by a Responsible Officer of Borrower Representative;

 

2.10     Section 6.1 of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:

 

6.1     Fixed Charge Coverage Ratio. On any date that Availability is less than
$12,000,000, Credit Parties shall not permit the Fixed Charge Coverage Ratio for
the 12-fiscal month period ending as of the last day of the most recent Fiscal
Quarter for which monthly financial statements have been delivered to Agent in
accordance with Section 4.1(b), to be less than 1.10 to 1.00.

 

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

2.11     Schedules 1.1(a) (Revolving Loan Commitments), 3.5 (Litigation),
3.7 (ERISA), 3.9 (Ownership of Property; Liens), 3.12 (Environmental), 3.15
(Labor Relations), 3.16 (Intellectual Property), 3.19 (Ventures, Subsidiaries
and Affiliates; Outstanding Stock), 3.20 (Jurisdiction of Organization; Chief
Executive Office), 3.21 (Locations of Inventory, Equipment and Books and
Records), 3.23 (Government Contracts), and 3.25 (Bonding) to the Credit
Agreement are hereby deleted in their entirety and the corresponding Schedules
attached hereto as Exhibit 2.6 are substituted therefor.

 

2.12     Exhibit D to Exhibit 4.2(b) (Compliance Certificate) to the Credit
Agreement is hereby deleted in its entirety and substituted with Exhibit 2.6
attached hereto.

 

3.     Conditions to Effectiveness. The effectiveness of this Amendment is
subject to satisfaction of each of the following conditions:

 

3.1     receipt by Agent of copies of this Amendment duly executed by each
Borrower and Lenders;

 

3.2     receipt by Agent of a copy of the Amended and Restated Revolving Note
duly executed by each Borrower in favor of GE Capital Bank;

  

 
SECOND AMENDMENT
5

--------------------------------------------------------------------------------

 

 

3.3     receipt by Agent of a copy of the Amended and Restated Fee Letter duly
executed by each Borrower in favor of GE Capital;

 

3.4     receipt by Agent of a copy of the Second Amendment Disclosure Letter
duly executed by each Borrower;

 

3.5     receipt by Agent of a copy of the Acknowledgment of Parent duly executed
by Landec;

 

3.6     receipt by Agent of a copy of the Acknowledgment of Creditor duly
executed by General Electric Capital Corporation;

 

3.7     receipt by Agent of a certificate from an authorized person of each
Borrower certifying to (a) the articles/certificate of formation or other
applicable formation document and all amendments thereto, of such Borrower,
certified by the secretary of the state of its jurisdiction of formation, (b)
the bylaws/operating agreement or other applicable governing document, and all
amendments thereto, of such Borrower, (c) resolutions of such Borrower, and (d)
the incumbency and signatures of the officers or representatives of such
Borrower executing this Amendment and the other Loan Documents to which it is a
party on the Second Amendment Effective Date;

 

3.8     receipt by Agent of a certificate of Borrower Representative to the
effect that (a) each condition set forth in Sections 3.12 and 3.13 have been
satisfied, and (b) both the Borrowers taken as a whole and each Borrower
individually are Solvent after giving effect to the consummation of the
transactions contemplated by this Amendment, including the payment of all fees
and expenses payable hereunder;

 

3.9     receipt by Agent of (a) the legal opinion of Orrick, Herrington &
Sutcliffe LLP, special counsel for Borrowers, and (b) Squire Patton Boggs (US)
LLP, special Ohio counsel for GLI, each in form and substance satisfactory to
Agent;

 

3.10     receipt by Agent of such other documents and certificates as Agent may
reasonably request relating to the authorization of this Amendment and the
transactions contemplated hereby by each Borrower and any other legal matters
relating to Borrowers, the Loan Documents or the transactions contemplated
hereby, all in form and substance reasonably satisfactory to the Agent;

 

3.11     payment by Borrowers of all fees and other amounts due and payable by
them on or prior to the Second Amendment Effective Date, including the
reimbursement or payment of all reasonable out-of-pocket expenses (including the
reasonable fees and expenses of counsel) incurred in connection with this
Amendment;

 

3.12     since May 26, 2013, there has been no Material Adverse Effect; and

 

3.13     the absence of any Default or Event of Default.

 

4.     Entire Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents, is the entire agreement between the parties hereto
with respect to the subject matter hereof. This Amendment supersedes all prior
and contemporaneous oral and written agreements and discussions with respect to
the subject matter hereof. Except as otherwise expressly modified herein, the
Loan Documents shall remain in full force and effect.

  

 
SECOND AMENDMENT
6

--------------------------------------------------------------------------------

 

 

5.     Representations and Warranties. Each Borrower and each other Credit Party
party hereto hereby represents and warrants to Agent and Lenders that:

 

5.1     the representations and warranties contained in the Credit Agreement (as
amended hereby) were true and correct in all material respects when made and,
except to the extent that (a) a particular representation or warranty by its
terms expressly applies only to an earlier date, or (b) any Borrower has
previously advised Agent in writing as contemplated under the Credit Agreement,
are true and correct in all material respects as of the date hereof;

 

5.2     the execution, delivery, and performance by each Borrower of this
Amendment and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate or other organizational action on
behalf of each Borrower; and

 

5.3     this Amendment has been duly and validly executed by each Borrower and
constitutes the legal, valid, and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

6.     Release.

 

6.1     Each Borrower and each other Credit Party party hereto, for itself and
on behalf of its successors and assigns hereby remises, releases and forever
discharges each of Agent and each Lender, and their respective present and
former officers, directors, stockholders, employees, agents, attorneys,
successors and assigns (collectively, the “Released Parties”) from any and all
claims, rights, actions, causes of action, suits, liabilities, defenses, damages
and costs that both (a) exist or may exist as of the date hereof and (b) arise
from or otherwise relate to the Credit Agreement, the other Loan Documents or
any transaction contemplated thereby, the administration of the Loans and other
financial accommodations made thereunder, the collateral security given in
connection therewith, or any related discussions or negotiations, in each case
whether known or unknown, suspected or unsuspected. Each Borrower and each other
Credit Party party hereto waives any and all claims, rights and benefits it may
have under any law of any jurisdiction that would render ineffective a release
made by a creditor of claims that the creditor does not know or suspect to exist
in its favor at the time of executing the release and that, if known by it,
would have materially affected its settlement with the applicable debtor.
Without limiting the foregoing, each Borrower and each other Credit Party party
hereto waives the provisions of California Civil Code Section 1542, which
provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect exist in his favor at the time of executing the release, which if known
by him must have materially affected his settlement with the debtor.

  

 
SECOND AMENDMENT
7

--------------------------------------------------------------------------------

 

 

6.2     Each Borrower and each other Credit Party party hereto acknowledges that
it has been represented by independent legal counsel of its own choice
throughout all of the negotiation that preceded the execution of this Amendment
and that it has executed this Amendment after receiving the advice of such
independent legal counsel.

 

6.3     Each Borrower and each other Credit Party party hereto understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

6.4     Each Borrower and each other Credit Party party hereto, on behalf of
itself and its successors and assigns, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of Agent, each Lender and
each of the other Released Parties that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) Agent, any Lender or any other Released
Party on the basis of any claim released, remised and discharged by such
Borrower or Credit Party pursuant to this Section 6. If any Borrower or other
Credit Party or any of its successors or assigns violates the foregoing
covenant, each Borrower and each other Credit Party party hereto, for itself and
its successors and assigns, jointly and severally agrees to pay, in addition to
such other damages as Agent, any Lender or any other Released Party may sustain
as a result of such violation, all attorneys’ fees and costs incurred by Agent,
any such Lender or any such other Released Party.

 

7.     Miscellaneous.

 

7.1     Counterparts. This Amendment may be executed in identical counterpart
copies, each of which shall be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or electronic transmission in either Tagged
Image Format File (TIFF) or Portable Document Format (PDF) shall be effective as
delivery of a manually executed counterpart thereof.

 

7.2     Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment, and are not to be taken into consideration
in interpreting this Amendment.

 

7.3     Recitals. The recitals set forth at the beginning of this Amendment are
true and correct, and such recitals are incorporated into and are a part of this
Amendment.

 

7.4     Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws.

 

7.5     Effect of Amendment; No Novation.

 

(a)     Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of Agent and Lenders under any Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in any Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Except as expressly set forth herein, nothing herein
shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in any Loan Document in similar
or different circumstances.

  

 
SECOND AMENDMENT
8

--------------------------------------------------------------------------------

 

 

(b)     From and after the Second Amendment Effective Date, the terms
“Agreement,” “this Agreement,” “herein,” “hereinafter,” “hereto,” “hereof” and
words of similar import, as used in the Credit Agreement, shall refer to the
Credit Agreement as amended hereby, and the term “Credit Agreement,” as used in
any Loan Document, shall mean the Credit Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

(c)     Neither this Amendment nor the effectiveness of the Credit Agreement
shall extinguish the obligations for the payment of money outstanding under the
Credit Agreement or discharge or release any guaranty thereof. Nothing herein
contained shall be construed as a substitution or novation of the Obligations
outstanding under the Credit Agreement, the Guaranty and Security Agreement or
the other Loan Documents, which shall remain in full force and effect, except as
modified hereby. Nothing expressed or implied in this Amendment, the Credit
Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of the Borrowers under the Credit
Agreement or any Credit Party under any Loan Document from any of its
obligations and liabilities thereunder.

 

7.6     No Waiver. Except as expressly provided in Section 2 above, the
execution, delivery, and effectiveness of this Amendment shall not (a) limit,
impair, constitute a waiver of, or otherwise affect any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document,
(b) constitute a waiver of any provision in the Credit Agreement or in any of
the other Loan Documents, or (c) alter, modify, amend, or in any way affect any
of the terms, conditions, obligations, covenants, or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

 

7.7     Conflict of Terms. In the event of any inconsistency between the
provisions of this Amendment and any provision of the Credit Agreement, the
terms and provisions of this Amendment shall govern and control.

 

[signature pages follow]

  

 
SECOND AMENDMENT
9

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, this Second Amendment to Credit Agreement has been duly
executed as of the date first written above.

 

 

“Borrowers”

 

APIO, INC. 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

CAL EX TRADING COMPANY 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

GREENLINE LOGISTICS, INC.

 

 

 

 

 

 

 

 

 

  By:           Name:  

 

 

 

 

Title:

 

  

 
SECOND AMENDMENT
S-1

--------------------------------------------------------------------------------

 

 

 

“Agent”  

 

GENERAL ELECTRIC CAPITAL CORPORATION 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Eric J. Watson 

 

 

Duly Authorized Signatory 

 

 
SECOND AMENDMENT
S-2

--------------------------------------------------------------------------------

 

 

 

“Lender”

 

GE CAPITAL BANK, formerly known as GE Capital Financial Inc.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Woodrow Broaders, Jr. 

 

 

Duly Authorized Signatory 

 

 

 

 

 

 

 

 
SECOND AMENDMENT
S-3

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.6

 

(Schedules)

 

 

 

 

 

 

 

[see attached]

  

 
SECOND AMENDMENT


--------------------------------------------------------------------------------

 

 

EXHIBIT 2.7

 

EXHIBIT D TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

 

Capital Expenditures

 

For purposes of calculating Cash Flow in Exhibit B, Capital Expenditures and
Unfinanced Capital Expenditures are defined as follows:

       

The aggregate of all expenditures and obligations which should be capitalized
under GAAP

$___________

      Less:

Net Proceeds from Dispositions and/or Events of Loss which a Borrower is
permitted to reinvest pursuant to Section 1.8(b) and which are included above

$___________

       

To the extent included above, expenditures financed with cash proceeds from
Excluded Equity Issuances

$___________

     

Capital Expenditures

$___________

      Less:

Portion of Capital Expenditures financed under Capital Leases, financed with
proceeds of the Equipment Loan Note B, or any note issued in connection with an
Equipment Loan Supplement, or financed with proceeds of other long term
Indebtedness incurred substantially concurrently with such expenditure
(Indebtedness, for this purpose, does not include drawings under the Revolving
Loan Commitment)

$___________

     

Permitted Unfinanced Capital Expenditures

     $___________

 

 

S-2

 

 

 